Citation Nr: 1513027	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	David G. Rogers, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1960, with additional periods of Reserve and National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2008 (bilateral hearing loss, tinnitus, right knee, and low back) and March 2011 (left knee) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2014, these matters were remanded to schedule the Veteran for a Board hearing.  In February 2015, a videoconference hearing was held and a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss is related to his active duty service.

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus is related to his active duty service.

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran's right knee disability is related to an injury in his Reserve service.

4.  Resolving reasonable doubt in the Veteran's favor, the Veteran's left knee disability is related to an injury in his Reserve service.

5.  Resolving reasonable doubt in the Veteran's favor, the Veteran's lumbar spine disability is related to an injury in his Reserve service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  Service connection for right knee disability is warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, (2014).

4.  Service connection for left knee disability is warranted. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, (2014).

5.  Service connection for lumbar spine disability is warranted. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision grants the Veteran's claims for service connection on appeal, discussion of the adequacy of VA's duties to notify and assist is unnecessary as no prejudice will result.  

Bilateral Hearing Loss and Tinnitus

It is not in dispute that the Veteran has bilateral sensorineural hearing loss and tinnitus.  Such disabilities are diagnosed, including by VA examination; this included a diagnosis of hearing loss as defined by 38 C.F.R. § 3.385.  Additionally, tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran has consistently reported he was initially exposed to "high frequency noise hazards while on active duty," to include being on firing ranges during basic training, annual weapons qualifications, and high frequency impulse noises while serving as a Morse code intercept radio operator.  There is no competent medical evidence contradicting the Veteran's statements and testimony suggesting exposure to noise in service and continuity of hearing loss and tinnitus since service.  The Board finds no reason to question the Veteran's testimony under oath.  In November 2008, a private audiologist submitted a statement indicating that testing shows that the Veteran has severe sensorineural hearing loss bilaterally.  She noted that the Veteran was exposed to significant noise levels without the use of hearing protection throughout his early years of service and indicated that research has shown that repeated exposure to gunfire and other loud noises without the use of hearing protection may eventually result in high-frequency sensorineural hearing loss and tinnitus.  She further noted that the Veteran's history of noise exposure includes small arms firing on known distance firing ranges, machine gun fire in training exercises, radio operation, and aircraft.   In November 2014, a private physician submitted a statement indicating that the Veteran has a "significant bilateral sensory neural hearing loss" and that it is most likely that "much of his loss is 'service connected.'"  The physician stated that during his time in service, the Veteran was exposed to 50 caliber guns, tanks/aircraft, and high volume firing range noise, and that he was additionally a Morse code operator, which all have likely contributed to his now severe hearing loss.  Considering this evidence, along with the Veteran's credible statements, the Board finds that it is reasonably shown that the Veteran's hearing loss and tinnitus are related to his active duty service.  

The Board acknowledges the October 2010 VA examiner's opinion finding that the Veteran's hearing loss and tinnitus are less likely due to his active duty service, indicating that there is no evidence which supports a delayed onset of hearing loss years after noise exposure.  The examiner further opined that the Veteran's hearing loss and tinnitus are at least as likely as not related to the noise exposure he sustained in the reserves.  However, this opinion does not appear to have considered the Veteran's competent lay statements of initially being exposed to acoustic trauma during active duty service, and that his hearing difficulties were exacerbated by his continued exposure to noise in the Reserves.  This opinion also does not discuss the positive evidence of record, which indicates that the Veteran's hearing loss and tinnitus are likely related to his active duty service.  Acccordingly, the Board finds this opinion to be less probative than the November 2008 and November 2014 opinions.

Accordingly, resolving all remaining doubt in favor of the Veteran, the Board finds that it is reasonably shown that his bilateral hearing loss and tinnitus manifested in service and have persisted since, and that service connection for bilateral hearing loss and tinnitus is warranted.

Right Knee, Left Knee, Low Back

The Veteran contends that the onset of his bilateral knee and back disabilities occurred during his Reserve service due to making multiple parachuting jumps.  He has reported making close to 100 parachute jumps.  The Veteran testified that when making one parachute jump, he did not hit on his feet and instead landed on his buttocks injuring his back.  He also stated that following another jump, he tried to stop, but was not successful and hit the paved concrete causing his knees to burn for 20 minutes.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.6.

The evidence shows current diagnoses of lumbar and knee disabilities.  Service treatment records, including records from the Veteran's Reserve service, show that on February 1978 examination, it was noted that the Veteran had decreased flexion in his right knee and has had right knee pain since parachuting.  The diagnosis was degenerative joint disease.  Further, a July 1987 record notes that the Veteran had a back injury in 1966 (during his Reserves service).  

The Board finds that the Veteran is competent to report symptomatology including pain in his knees and back.  He is also competent to report an injury in service.  Layno v. Brown, 6 Vet. App. 465 (1994).   The Veteran has provided (and the file also corroborates) competent and credible evidence that the Veteran made parachute jumps and even had knee and back problems as a result of these jumps.  Finally, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Supporting the Veteran's competent lay statements is a September 2010 VA examiner's opinion that the Veteran's right knee disability is at least as likely as not due to an in-service event, including his Airborne training duties and his parachuting injury.  Additionally, in January 2015, a private treating physician opined that the Veteran has severe arthritis in his back with degenerative disc disease and has severe arthritis of both knees.  The physician noted that the Veteran reporting having had numerous parachute jumps over the course of his military career, which jumps could have led to some of the arthritis that he currently has.

The Board acknowledges the September 2010 VA examiner's opinion that the Veteran's left knee disability is unrelated to his service, but finds this opinion to be entitled to little probative weight as it was unsupported by a rationale.

The Board finds that the evidence is at least in equipoise.  Thus, resolving all remaining doubt in favor of the Veteran, the Board finds that it is reasonably shown that his lumbar spine and bilateral knee disabilities are due to in-service injuries and have persisted since, and that service connection for lumbar and knee disabilities is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a right knee disability is granted.

Service connection for left knee disability is granted.

Service connection for lumbar disability is granted.



____________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


